Carpenter, J.
The petitioners had a large claim against W. C. "Williams, one of the respondents. For the purpose of *416securing a part of tlieir demand, Williams being then insolvent, they took four notes, each for the sum of twelve hundred dollars, payable at different times, and signed by Williams and his wife. Each note contained the following clause: “ each intending hereby to charge our individual property and estate for the payment of this note.”
Mrs. Williams owned the real estate described in the petition, but not to her sole and separate use, and this petition is brought for the purpose of collecting the notes out of said estate.
If this was the separate property of the wife, so that she had the full jus disponendi as a feme sole, it is quite possible that the peculiar doctrines of equity applicable to such cases would justify a decree in the petitioners’ favor. So too if we had a statute, as in some of the states, giving to a married woman the power to manage, control and dispose of all her estate as a feme sole. But as we have no such statute, and this is not property to her solo and separate use, the equitable doctrines relating to such property do not apply; and the liability of Mrs. Williams’s estate, if liable at all, must be placed upon some other ground.
Legislation in this state for the past few years has materially enlarged the capacity and extended the liability of married women in respect to their common law property. If the petitioners cannot recover upon the strength of some statute it must be conceded that they cannot recover at all; for it will not be pretended that her contracts, being contracts of surety, are valid at common law. ° The only statutes which can be said to have any direct and important bearing upon the question are the acts of 1869 and 1872. The substance of those acts, as found in the Revision of 1875, page 417, is as follows: “Actions may be sustained against a married woman, upon any causes of action which accrued before her marriage, and upon any contract made by her since marriage upon her personal credit, for the benefit of herself, her family, or her separate or joint estate.”
We have just held that a note signed by a married woman with, and as surety for, her husband, to raise money to carry *417into effect a compromise settlement with his creditors, was not for her benefit, the benefit of her family, or of her estate; and that an action could not be sustained against her on the note. Bank of New England v. Smith & wife, (ante, p. 827.) The reasons given there are applicable here, so far as to show that the contracts in the present case are not valid contracts at law under that statute. The question whether she is liable in equity still remains.
Her liability is insisted on, and in support of that claim some recent decisions of this court are cited. The import of those cases does not seem to be rightly understood, in consequence, perhaps, of the fact that they do not clearly distinguish between estates held to the sole and separate use of married women at common law and statutory estates. ■ The cases of Langenback v. Schell, 40 Conn., 224, and Buckingham v. Moss, 40 Conn., 461, were actions at law and sustained by force of the statutes of 1869 and 1872. In each case the demand was strictly within the letter of the statute, inasmuch as the contracts out of which the debts originated were for .the benefit of the wife, her family or her estate. The misapprehension arises from the attempt to apply the language of the court to cases and facts to which it never was intended to be applied, instead of limiting it, as it should be, to the circumstances of the case under consideration.
The cases of Donovan's Appeal from Probate, 41 Conn., 551, and Hitchcock v. Kiely, 41 Conn., 611, were proceedings in equity. In Donovan's Appeal the wife borrowed money with which she purchased real estate in her own name. She was not carrying on business, she was not abandoned by her husband, and she did not contract in writing, so that the statute of 1869 did not control the case, at least the remedy therein provided did not apply. It was held however that upon equitable principles her estate was liable for the claim. That decision was based upon two considerations mainly. First, that married women then possessed and enjoyed much greater rights and privileges in respect to their individual property, (not estates to their separate use,) than formerly; and that it was just and reasonable that such rights and priv*418ileges should carry with them corresponding obligations. Second; the statute then in force impliedly allowed married women to make contracts in the cases specified, and, if certain formal requisites were complied with, made them expressly liable at law on such contracts. The contract in that case, though not within the letter of the statutes, was within their spirit, as the debt was contracted for the benefit of her estate, and her estate actually received the benefit. It is true we had no precedent for that decision, but we think it was not a departure from the policy of our law. It was simply the application of familiar and well recognized equitable principles to the existing state of things. An attempt is now made to extend the doctrine of that case to every contract which a married woman may make; in other words, to make her liable in respect to her statutory estate to the same extent that she is liable in respect to estate which she holds to her sole and separate use. We scarcely need remark that such a doctrine, if sanctioned, would break down every barrier and effectually demolish every safeguard which the law has hitherto established and maintained for the protection of the property of married women.
It is quite possible that some expressions in the opinion of the court in Donovan's Appeal, if detached from the circumstances to which they were intended to apply, may countenance the claim now made; but the court did not intend to establish the doctrine contended for and make so radical a change in our law. The intention was, inasmuch as the subject matter of the case was within the equities of existing statutes, although not in the form prescribed, to give effect to the manifest intention of the parties, and afford a remedy where the strict letter of the law would not admit of the application of the legal remedy. Thus understood it falls far short of sustaining the petitioners’ claim in the present case. The contracts now attempted to be enforced were not for the benefit of the wife, her family, or her estate. They were naked contracts of surety without a semblance of benefit to her. In this respect there is not only an obvious, but a vital distinction between the two cases. Her contracts are not only void at *419common law, but are not authorized either by the letter or spirit of any existing statute. Mere contracts of surety which can not be enforced at law will not ordinarily be enforced in equity. Surely this principle should apply to such contracts made by persons under the disabilities of coverture.
These notes therefore are inoperative as against Mrs. Williams, and invest the petitioners with no rights, legal or equitable, as against her or her estate.
We advise the Superior Court to render judgment accordingly.
In this opinion the other judges concurred.